DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites “a paper sheet handling system comprising a paper sheet identification device…the paper sheet identification device includes a first feeding 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 20150356366 A1).

Regarding Claim 1, Jones teaches a paper sheet handling system,  as illustrated in figure 14, for example, comprising a paper sheet identification device as illustrated in figures 1a-21b, noting the paper sheet identification devices such as (11a-11i, 100, 11-6, 44-9a, 44-9b )  that identifies paper sheets, i.e., currency notes including currency bills and substitute currency notes, as mentioned at paragraphs 77-79, and a paper sheet counting device, i.e., reconciliation devices (11) as mentioned at paragraph 549, last sentence, that states “the reconciliation device 11 would then extract the currency bills from the smart container, denominate the currency bills, generate one or more totals (e.g., a grand total, totals and/or counts by denomination) and compare the generated total(s) against the declared totals provided by the memory in the smart container”, that counts the paper sheets identified by the paper sheet identification device, i.e., first stage device 11, as mentioned at paragraph 548, first sentence, which states “a user such as a depositor may use smart containers in conjunction with a document processing device 11 that is a currency denominating device 33”, the second sentence stating that “the currency denominating device 33 communicatively coupled to the smart container may be configured to send data determined about the processed bills to the memory of the smart container, such as grand totals, totals by denomination, etc.”, wherein
the paper sheet identification device (11a-11i, 100, 11-6, 44-9a, 44-9b )  includes
a first feeding unit, i.e. input receptacle/hopper (110a), as illustrated in figure 1a, for example, that feeds one by one a plurality of the paper sheets stacked in a slot, the slot being interpreted as the entrance to the feed path, as further mentioned at paragraph 106, third sentence, i.e., “[a] stack of documents to be counted is inserted into an input hopper 110a”, 
a first read unit, i.e. image scanner (140a, 140b) as illustrated in figure 2, and as mentioned at paragraph 121, that reads a specific code described on a surface of the paper sheet fed by the first feeding unit (110a) to uniquely specify the paper sheet, as mentioned at paragraph 121, i.e., “the imaging of both sides of currency bills enables the device 101 to denominate bills and/or extract a serial number from image data associated with bills”,
a first storage unit (130a, 130b, 130e1-130e8), as illustrated in figures 1a-1e and as mentioned at paragraphs 111 and 450, for example, that stacks and stores the paper sheets of which the specific codes have been read by the first read unit (140a, 140b), and
a data generation unit, considered to be any of authentication unit (145),  controller (150) and memory (160), as illustrated in figure 2, noting paragraph 130, first sentence, which states “the image scanner(s) 140a and/or 140b, the controller 150, and/or the memory 160 includes data extraction software such as optical character recognition (OCR) software for identifying characters contained in one or more fields of the image data and/or the visually readable images of the plurality of documents 135 and extracting the characters as extracted data”, and noting paragraph 324 that mentions “the mini-safes may have an RFID chip coupled to each safe with the RFID of that generates previous process data including the specific codes (serial numbers) read by the first read unit (140a, 140b) in order of the paper sheets fed by the first feeding unit, noting paragraph 120, third and fourth sentences, which state “the document processing device 101 is configured to receive a stack of documents in the input receptacle 110” and “[t]he transport mechanism 120 is coupled to the input receptacle 110 and is configured to transport the plurality of documents 135, one at a time, along the transport path…through the document processing device 101, past one or more image scanner(s) 140a and/or 140b, and to one or more output receptacles 130”,
the paper sheet counting device, i.e., interpreted as another document handling device, such as second stage devices (11-13c) as illustrated in figure 13a and as mentioned at paragraphs 331 and 336, includes 
a second feeding unit (110) that feeds one by one the paper sheets taken out from the first storage unit, i.e., mini-safe (SF) via dock/port (55, 55), as mentioned at paragraph 175, and noting second feeding unit C sub 1, as illustrated in figure 21b,  and stacked and arranged in a slot, i.e., the dock/port (54, 55) or slot associated with input receptacles (110), as mentioned at paragraphs 647 and 648, 
a second read unit (140a, 140b), that reads the specific code described on a surface of the paper sheet fed by the second feeding unit (110), noting paragraph 331, as previously cited, which mentions that a second stage device may be a document imaging device (44) “which is configured to scan an image of each document” as mentioned in the last sentence,
an acceptance judgment unit, i.e., authentication unit (145), controller (150) and memory (160), as illustrated in figure 2, noting that a second stage device has at least these elements the same as the first stage device, that judges whether to accept the paper sheet fed by the second feeding unit (110),
a second storage unit (130a, 130b, 130e1-130e8), as illustrated in figures 1a-1e, that can store therein the paper sheet up to a set batch quantity N, noting that the storage amount is considered inconsequential because a batch of one can be stored in a storage unit as illustrated in figures 1a-1e, and noting the batch amount as mentioned at paragraphs 87 and 88, which mentions the definition of “batch”, and paragraph 270, which mentions “[t]he document processing device 44-9a and/or the customer computer 950a may generate the data file 936” which is mentioned in the next sentence as “provid(ing) deposit or transaction information” which may include, as mentioned in the last sentence, “ a declared deposit amount or a total deposit amount, a total number of documents to be deposited, a total currency bill deposit amount, a number of deposited currency bills broken down by denomination, a total check deposit amount, a number of deposited checks broken down by on-us checks and transit checks, a total on-us check deposit amount, a total transit check deposit amount, a description of a type of financial transaction, or any combination thereof,
a transport unit (120) as illustrated in figure 2, for example, that transports the paper sheet judged to be acceptable by the acceptance judgment unit to the second storage unit (130a, 130b, 130e1-130e8), noting also the mini-safes (SF) in figure 5D which can be both have their contents input and output through docks/ports (54, 55) via 
an acquisition unit that, i.e, network device (180), or  acquires the previous process data,
a transport control unit, construed as being part of controller (150), that controls operations of the second feeding unit and the transport unit, noting paragraph 127, which states in the first sentence, a controller or processor 150 is coupled to the image scanner(s) 140a and/or 140b, the transport mechanism 120, a memory 160, an operator interface or control panel 170, and a communications port or network device 180”, noting that paragraph 385, last sentence mentions that “the expected or declared value (of the deposit transaction) is electronically communicated to the device 11-15a-11-15n such as via a network 1520, a vault computer 1552, a vault PDA 1599b, and.or a document container such as a smart container CS or smart mini-safe SF”, noting also RFID devices on each of the mini-safes as mentioned previously,
a memory (160), as illustrated in figure 2, that memorizes therein a feed-out number K of paper sheets (K is a positive integer), interpreted as the amount of banknotes/documents the machine as processed or is to be processed, which have been already fed to between the second feeding unit (110) and the second read unit (140a, 140b), at a point in time when the specific code (serial number) of one of the paper sheets is read by the second read unit (140a, 140b), noting that Jones’ device necessarily counts the documents as they are being read in order to obtain the amounts and totals as described in Jones’ disclosure, and
a counting control unit, interpreted as part of the controller (150) and/or authentication unit (145), that counts number of paper sheets to be stored in the second storage unit (130a, 130b, 130e1-130e8), based on the previous process data and the specific code read by the second read unit (140a, 140b), noting the data passed to the second stage device (44) from the second storage unit which is compared with the data obtained by the second read unit (140a, 140b),
the batch quantity N is an integer larger than the feed-out number K, noting that since the documents are fed out singularly, the batch number will always be larger than the feed-out number,
the counting control unit subtracts a remaining number of sheets Z by one up to the batch quantity N, every time it is judged to accept the paper sheet after an operation of the second feeding unit has been started,
maintains the remaining number of sheets Z without performing subtraction, when it is judged not to accept the paper sheet,
matches the read specific code that is the specific code read by the second read unit with the previous process data to specify a Zth paper sheet from the paper sheet with the matched specific code as a batch expected paper sheet, every time the specific code is read by the second read unit,
extracts the specific codes from the batch expected paper sheet to a paper sheet K before thereof from the previous process data, and
judges whether any of the specific codes from the batch expected paper sheet to the paper sheet K before thereof matches with the read specific code, and


Regarding Claim 1, Jones does not expressly teach
the batch quantity N is an integer larger than the feed-out number K, noting that since the documents are fed out singularly, the batch number will always be larger than the feed-out number,
the counting control unit subtracts a remaining number of sheets Z by one up to the batch quantity N, every time it is judged to accept the paper sheet after an operation of the second feeding unit has been started,
maintains the remaining number of sheets Z without performing subtraction, when it is judged not to accept the paper sheet,
matches the read specific code that is the specific code read by the second read unit with the previous process data to specify a Zth paper sheet from the paper sheet with the matched specific code as a batch expected paper sheet, every time the specific code is read by the second read unit,
extracts the specific codes from the batch expected paper sheet to a paper sheet K before thereof from the previous process data, and
judges whether any of the specific codes from the batch expected paper sheet to the paper sheet K before thereof matches with the read specific code, and
the transport control unit stops the operation of the second feeding unit, when the counting control unit judges that any of the specific codes from the batch expected paper sheet to the paper sheet K before thereof matches with the read specific code.

Regarding Claim 1, Jones does not expressly teach, but Mizushima teaches the batch quantity N is an integer larger than the feed-out number K, noting that since the documents are fed out singularly, the batch number will always be larger than the feed-out number, and noting also the number of banknotes in figure 4B for each of the first through third storage cassettes is 3000, for example, 
the counting control unit, i.e. control unit (513) as illustrated in figure 3 and as mentioned at paragraphs 47, last sentence, paragraph 61, 62, 65 and 66, subtracts a remaining number of sheets Z by one up to the batch quantity N, every time it is judged to accept the paper sheet after an operation of the second feeding unit, i.e storage units 31 and 33, for example, has been started, as illustrated in figures 2 and 10a-10e, and as mentioned at paragraph 90-92, noting also paragraph 67, last sentence mentions that the recognition unit (25) recognizes and counts the banknotes,
maintains the remaining number of sheets Z without performing subtraction, when it is judged not to accept the paper sheet, noting the mention at paragraph 92, which mentions in the first sentence, that “the banknotes are kept fed from the storage cassette 31 until the counter counts 5”, 
matches the read specific code that is the specific code read by the second read unit with the previous process data to specify a Zth paper sheet from the paper sheet with the matched specific code as a batch expected paper sheet, every time the specific code is read by the second read unit, i.e., recognition unit (25), as mentioned at paragraph 95, first  and second sentences, which states “the target group is checked against the serial number list, and a group of the serial numbers in the serial number list corresponding to the target group (a reference group) is determined” and “the target group corresponds to the banknote fed from the storage cassette 31”
extracts the specific codes from the batch expected paper sheet to a paper sheet K before thereof from the previous process data, i.e, the reference group and the serial number list, as illustrated in figures 11a, 11b and 13 and as mentioned at paragraph 95, for example,  
judges whether any of the specific codes from the batch expected paper sheet to the paper sheet K before, i.e, the serial number list as illustrated in figures 11a, 11b and 13, thereof matches with the read specific code, i.e, the read serial number data, as illustrated in figures 11a, and 11b,
the transport control unit (513) stops the operation of the second feeding unit , when the counting control unit, i.e, considered to be part of control unit (513), judges that any of the specific codes from the batch expected paper sheet to the paper sheet K before thereof matches with the read specific code, noting for example, the comparison in figures 10a-10e, which illustrates no documents/banknotes are fed in figures 10a, 10d, 1 additional is fed in figure 10b, 3 are “additionally fed” in figure 10c, and four are fed in figure 10e.


Regarding Claim 2, Jones does not expressly teach wherein
the counting control unit calculates number of paper sheets Y up to the batch expected paper sheet, which is a Zth paper sheet, after the operation of the second feeding unit is stopped and the acceptance judgment unit judges whether to accepts K paper sheets, and
the transport control unit restarts the operation of the second feeding unit to feed the paper sheets by the number of paper sheets Y.

Regarding Claim 2, Jones does not expressly teach but Mizushima teaches wherein
the counting control unit, i.e, controller (513), calculates number of paper sheets Y up to the batch expected paper sheet, which is a Zth paper sheet, after the operation of the second feeding unit is stopped and the acceptance judgment unit judges whether to accepts K paper sheets, and
the transport control unit restarts the operation of the second feeding unit to feed the paper sheets by the number of paper sheets Y, noting the additionally fed banknotes as illustrated in figure 10C and 10E, for example.

wherein the counting control unit
subtracts the remaining number of sheets Z by one, every time it is judged to accept the paper sheet after the operation of the second feeding unit is restarted,
maintains the remaining number of sheets Z without performing subtraction, when it is judged not to accept the paper sheet, and
judges whether the remaining number of sheets Z becomes zero, and
the transport control unit stops an operation of the transport unit, when the counting control unit judges that the remaining number of sheets Z becomes zero.

Regarding Claim 3, Jones does not expressly teach but Mizushima teaches wherein the counting control unit (513)
subtracts the remaining number of sheets Z by one, every time it is judged to accept the paper sheet after the operation of the second feeding unit is restarted,
maintains the remaining number of sheets Z without performing subtraction, when it is judged not to accept the paper sheet, and
judges whether the remaining number of sheets Z becomes zero, and
the transport control unit, i.e., considered to be part of counting control unit (513), stops an operation of the transport unit (41), when the counting control unit, i.e., considered to be part of control unit (513), judges that the remaining number of sheets Z becomes zero, noting again figures 10a-10e and paragraph 115, which states as follows.

[0115] Specifically, before executing the depositing process, the highest order serial number in the serial number list is stored in advance. Then, when the error has occurred in the depositing process, and the returning process is performed, the recognition unit 25 reads the serial numbers of the banknotes fed from the storage cassette 31, and banknotes are kept fed from the storage cassette 31 until the banknote having the serial number same as the stored highest order serial number is fed. The fed banknotes are dispensed to the dispensing unit 23. Then, when the banknote having the same serial number as the highest order serial number is fed, the feeding of the banknotes from the storage cassette 31 is stopped. The banknote having the highest order serial number is the listed banknote, and the banknotes fed after the listed banknote are also the listed banknotes. Thus, the returning process can be finished without performing the full reconciliation process.
Emphasis provided.

Regarding Claim 4, Jones teaches, wherein the paper sheet includes paper sheets issued in a plurality of different countries, as mentioned at paragraph 213, i.e., “the country of origin”.

Regarding Claim 5, Jones teaches, further comprising a management device, i.e. financial institution (609), as illustrated in figure 6c and as mentioned at paragraph configured to be able to communicate, via network connection (920), as illustrated in figure 9a, with the paper sheet identification device, i.e, document processing devices (11a-11i, 100, 11-6, 44-9a, 44-9b)  as illustrated in as illustrated in figures 1a-21b and (44-9a, 44-9b, 1710a-1710c), as illustrated in figures 9a, 9b, 17a and 17b, and the paper sheet counting device (11-13c) as illustrated in figure 13a, respectively, wherein
the paper sheet identification device (11a-11i, 100, 11-6, 44-9a, 44-9b) further includes a first communication unit that transmits the previous process data to the management device,
the management device (609, 950a, 950b, 1730, 1750) includes
a management communication unit, which is implied by the network connections such as network (920) in figure 9a, as well as expressly taught as communications port or network device (180) in figure 2, that receives the previous process data transmitted from the first communication unit (180) of the paper sheet identification device (11a-11i, 100, 11-6, 44-9a, 44-9b),
a management memory, i.e, banking system (970) as illustrated in figures 9a and 9b and database (1740) as illustrated in figures 17a and 17b, that memorizes therein the previous process data received by the management communication unit (180),as illustrated in figure 17a, for example, noting previous process data (1742a-1742d, 1744, 1746),
the management communication unit (180) transmits the previous process data memorized in the management memory (970, 1740) to the paper sheet counting device (11-13c), and
the acquisition unit (180) receives the previous process data transmitted from the management communication unit (180), noting that both network connections are at least implied by network (920), for example.

Regarding Claim 6, Csulits teaches, wherein
the paper sheet identification device (11a-11i, 100, 11-6, 44-9a, 44-9b) further includes a first communication unit (180) that stores the previous process data (1742a-1742d, 1744, 1746) in a portable memory configured communicably, i.e., flash memory stick, as mentioned at paragraph 548, third sentence, which states “such data may be communicated to the smart container memory via a wireless technique, and/or by use of a portable memory device such as a flash memory stick and/or by direct wired connection between the currency denomination device 33 and the smart container” and also as mentioned at paragraphs 549, 552, 565, second to last sentence, 572, 590 and 611, noting also portable memory in the form of RFID chip, as mentioned at paragraphs 324 and 235, for example, and
the acquisition unit (180) acquires the previous process data from the portable memory in which the previous process data is stored.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizushima et al (US 2013/0001039 A1).

Regarding Claim 7, Mizushima teaches a paper sheet handling device (1) as illustrated in figure 1, comprising:
a memory (59) that memorizes therein a specific code of a paper sheet, i.e, banknotes, as mentioned at paragraph 2, beforehand;
a feeding unit, i.e., depositing unit (21), as illustrated in figure 2, that feeds the paper sheet:
a read unit, i.e., recognition unit (25) that reads the specific code of the paper sheet fed by the feeding unit (21), as mentioned at paragraph 47, fourth sentence from the bottom, which states “[t]he recognition unit 25 can optically read a serial number printed on each of the banknotes”;
a judgment unit, i.e, considered to be part of the control unit (513), that judges whether the specific code read by the read unit matches with the specific code memorized in the memory (59), noting figures 10a-10e, 11a and 11b; and
a stop unit that stops an operation of the feeding unit when the judgment unit judges that the specific codes match with each other, noting paragraph 107, which states in the first sentence, “whether .the feeding continues or stops can be controlled by using the counter of the serial numbers as described above”.

Regarding Claim 8, Csulits teaches, comprising a storage unit (31, 33) that can store therein the paper sheets of which the specific codes have been read by the read unit (25), wherein
the subsequent K paper sheets (K is a positive integer) have been already fed to between the feeding unit (21) and the read unit (25) at a point in time when the specific code of the paper sheet is read by the read unit (25), and
when a remaining number of the paper sheets to be stored in the storage unit (31) is Z (Z is a positive integer), the memory (25) memorizes therein the specific code of a Z-Kth paper sheet, as illustrated in figures 10a-10e, 11a, 11b and 13.

Regarding Claim 9, Mizushima teaches a paper sheet handling device (1) comprising:
a feeding unit (21) that feeds the paper sheet:

a storage unit (31, 33) that stores therein the paper sheets of which the specific codes have been read by the read unit (25); and
a data generation unit that generates previous process data including the specific codes read by the read unit in order of the paper sheets fed by the feeding unit.

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al (US 20150356366 A1).

Regarding Claim 9, Jones teaches a paper sheet handling device (11a-11i, 44) as illustrated at figures 1a-1h and 2, for example, comprising:
a feeding unit, i.e., inlet hopper (110) that feeds the paper sheet:
a read unit (140a, 140b) that reads a specific code of the paper sheet fed by the feeding unit (110);
a storage unit (130a, 130b, 130e1-130e8), as illustrated in figures 1a-1e and as mentioned at paragraphs 111 and 450, for example that stores therein the paper sheets of which the specific codes have been read by the read unit (140a, 140b); and
a data generation unit that generates previous process data including the specific codes read by the read unit in order of the paper sheets fed by the feeding unit, considered to be any of authentication unit (145),  controller (150) and memory (160), as illustrated in figure 2, noting paragraph 130, first sentence, which .

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Numata ‘480 is cited as teaching a management server (20), that stores read serial numbers (20a, 20b) that are also shared with sheet handing device (10), as illustrated in figure 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943. The examiner can normally be reached Monday-Friday generally between 8:30AM and 6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


February 26, 2022